DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

2.	Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions that are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I)	Group I, claim(s) 1-6, drawn to an apparatus that is a thermal transfer structure for a mobile device.
II)	Group II, claim(s) 7-11, drawn to a method for transferring heat from a heat source in a mobile device using evaporative cooling.
II)	Group III, claim(s) 12-14, drawn to an apparatus that is a mobile device comprising a thermal transfer structure.
II)	Group IV, claim(s) 15, drawn to an apparatus that is a thermal battery for use in a mobile device.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2 they lack the same or corresponding special technical features for the following reasons: Prior art Wert (U.S. PGPub 2005/0086806) in view of Bassom (U.S. PGPub 2014/0099782) establishes that independent claim 1 its’ current form lacks novelty.  The existence of anticipatory references demonstrating that one or more independent claims lack novelty establishes that the inventions do not relate to a single general inventive concept.  
Wert teaches a thermal transfer structure (Fig. 1) for a mobile device (The recitation “for a mobile device” has not been given patentable weight because it has been held that a preamble is denied the effect of limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Roble, 88 USPQ 478 (CCPA 1951).  Further, It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987)) the structure comprising a heat pump (element 116 matches applicant’s definition of a “heat pump” see para. 0004 of applicants PGPub) interposed between a thermally conductive layer (element 118), an evaporator chamber (element 104) the evaporator chamber comprising a vapour space (hollow area shown in fig. 1) and a liquid charge storage structure (element 102).  Bassom teaches a valve (element 320) being in fluid communication with the evaporator chamber (per para. 0030), wherein the valve is 
The existence of references demonstrating that one or more generic claims lack novelty establishes that the inventions do not relate to a single general inventive concept. As set forth in MPEP 1850:
The expression “special technical feature” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art…Whether or not any particular technical feature makes a "contribution” over the prior art, and therefore constitutes a “special technical feature”, should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently none of the claims are generic to the restrictions.
Applicant is required, in reply to this action, to elect a single inventive idea between inventions above.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763